192 F.2d 210
R. S. ARMSTRONG & BROTHER CO.v.YORK.
No. 13695.
United States Court of Appeals Fifth Circuit.
Nov. 6, 1951.

John R. Burress, Atlanta, Ga., for appellant.
Dean Covington, Rome, Ga., for appellee.
Before McCORD, RUSSELL and RIVES, Circuit Judges.
PER CURIAM.


1
Upon consideration of the record we find that the evidence is sufficient to support the order of the trial court which approved and enforced the referee's determination which denied the petition for reclamation upon the ground that the machinery equipment in question was sold to the bankrupt.


2
Judgment affirmed.